 In the Matter of THOMPSON PRODUCTS,INC.andINTERNATIONAL AS-SOCIATION OF MACHINISTS,FOR ITSELF AND IN BEHALF OF LODGE 311,AFLCase No. 21-R-3117.-Decided February 28, 1946Latham and Watkins,byMr. R. W. Lund,of Los Angeles, Calif.,for the Company.Mr. E. R. White,of Los Angeles, Calif., for the IAM.Mr. Charles G. Kessler,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists, for itself and in behalf of Lodge 311, AFL, herein called theIAM, alleging that a question affecting commerce had arisen concern-ing the representation of employees of Thompson Products, Inc.,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before DavidAaron, Trial Examiner.The hearing was held at Los Angeles,California, on December 14, 1945.The Company and the IAMappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.During the course of thehearing the Company moved to dismiss this proceeding on thegrounds that (1) the TAM failed to show an interest in this pro-ceeding; and (2) the contemplated expansion of personnel in thealleged appropriate unit militates against a present determinationof representation.The Trial Examiner reserved ruling on this motionfor the Board.For reasons stated in Sections III andV, infra,themotion is denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :66 N. L.R. B., No. 3.123 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThompson Products, Inc., an Ohio corporation, operates a plantat Bell, California, where it is engaged in the manufacture of enginetappets, valve guides, valve seats, and other products.Sales fromthe Bell, California, plant are in excess of $1,500,000 annually, ofwhich more than 65 percent represents shipments to points outsidethe State of California.Purchases at this plant, consisting primarilyof steel, tools, gears, and machinery, are in excess of $1,000,000 an-nually, of which more than 80 percent represents shipments frompoints outside the State.The Company stipulates, and we find, that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalAssociation of Machinists and its Lodge 311 arelabor organizations admitting to membership employees of theCompany.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to recognize the IAM as the exclusivebargaining agent of certain of its employees until the IAM is certi-fied by the Boardin anappropriate unit.'A statement of a Board agent, introduced into evidence at thehearing, indicates that the IAM represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, thatall production and maintenance employees at the Company's Bell,XAs noted above,the Company in its motion to dismiss the petition urges as oneof its grounds that the Union has failed to make a showing of interest in supportthereof.It points to the Field Examiner'sreport that all membership cards signedby employees of the Company ran in favor of Lodge 311,IAM, and argues therefromthat the employees have merely designated the Lodge and not the IAM, the parent.We find no merit in this contention.Designation of an affiliate is a valid designationof a parent organization.2The Field Examiner reported that the IAM submitted 61 membership cards, andthat there were approximately 17I employees in the appropriate unit. THOMPSON PRODUCTS, INC.12SCalifornia, plant, excluding clerical and office employees, guards,timekeepers, timestudy men, outside truck drivers, all or any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Company moves that the petition herein be dismissed and noelection directed on the further ground that the number of its em-ployees will be materially increased upon completion of its peace-time expansion program.It was disclosed at the hearing that the Company's normal pre-warcomplement of 175 production and maintenance employees was in-creased during the war to 450.Due to reconversion to peacetimeproduction after VJ Day, this complement had been reduced to 138at the time of the hearing.Although the Company asserted that ithas every expectation of increasing its employment to its wartimesize, it was unable to give any approximate date for such expansion.In addition, while contending that future production will be ex-panded due to its new developments and new products, the Companyadmitted the possibility of considerable delay in the production ofnew products due to required testing.Under these circumstances,we do not believe that the large number of employees now workingat the plant should be deprived, simply because the Company intendsto expand its working force, of their rights at the present time tobargain collectively with the Company as provided in the Act.Weshall, accordingly, proceed with an immediate determination of rep-resentatives.However, because the number of production and main-tenance employees may more than double within a comparativelyshort time as a result of the Company's plant expansion, we shallentertain a new representation petition affecting the employees inthis unit within a period of less than 1 year, but not before the expira-tion of 6 months from the date of any certification which we mayissue in this proceeding, upon proof that (1) the number ofemployees eligible to vote in the election hereinafter directed; and(2) the petitioning labor organization represents a substantial num-ber of employees in the expanded unit .3At the time of the hearing the Company had about 115 employeesin the armed services who, the Company asserts, are either production$ SeeMatter of United Engsneersng and Foundry Company,57 N. L.R B. 1208;Matter of Aluminum Company of America.52 N. L.R. B. 1040 126DECISIONS OF NATIONAL- LABOR RELATIONS BOARDor maintenance employees.The Companyrequests,,if an election is,directed, that we permit theuse of mailballots by theseemployeesin the armed services.The circumstances in this case are not sub-stantially or materially different from those present in theSouthWest Pennsylvania Pine Linescase.4We shall, therefore, as in thatcase,provide formailballoting of employees on military leave.Accordingly, we shall direct that an election by secret ballot beheld among the employees in the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.The Regional Director shallmail ballots to employees within theappropriateunit on militaryleave,providedone or moreof the parties hereto, within seven (7)days after receipt of the Direction of Election, files with theRegionalDirector a list containingthe names,most recent addresses, and workclassifications of such employees.The Regional Director shall openand count the ballots cast by mail by employees on military leave,providedthat such ballots must be returned to and received by theRegional Office within thirty (30) days from the date they weremailed to such employees by the Regional Director.-'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Thompson Prod-ucts, Inc., Bell, California, an election by secret ballot shall beconducted as early as possible, but not later than forty-five (45) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board, and subject'SeeMatterof South We8t Pennsylvania Pipe Linea,64 N. L.R. B. 1384; see alsoMatter ofFoodMachineryCorporation,Sprague-BettsDivision,64 N. L.R.' B. 1405.5 A freeinterchange between the interested parties of information on the addressesand work categories of the employeesto be voted by mailwill be necessary,in orderto avoid challengesand post-election objections.Accordingly, the Boardwillmakeavailableto all Interested parties any information of this nature furnished it by anyotherparty.In theevent that the parties should send the absenteevotersInforma-tion or literaturebearingdirectlyor indirectly on thepending election,copies of allsuch documents should be simultaneously filed with the Regional Office for inspectionby ortransmittalto the other parties.However, acceptance or transmittal of suchliterature by the Board's office is not tobe construed as conferring immunity on thefilingparty in the event thatobjections are laterinterposed concerning its contentThe usualprinciples will apply. THOMPSON PRODUCTS, INC.127toArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States, but excluding those employees who have sincequit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by International Association ofMachinists, for itself and in behalf of Lodge 311, AFL, for thepurposes of collective bargaining.MR. GERARDD. REILLY took no part in the consideration of theabove Decision and Direction of Election.